DISSENTING OPINION
Richardson, Judge:
All of the cases cited by the majority opinion in support of the proposition that merchandise is not considered entered, or withdrawn, for consumption until the transaction is completed by the payment of estimated duties and the issuance of a delivery permit were decided before the Customs Simplification Act of 1953, except the case of Cities Service Oil Co. v. United States, 40 Cust. Ct. 558, Abstract 61956. In the latter case, decided in 1958, the importer was contending that “in addition to other requirements, *63merchandise is not entered for consumption until the entry is completed by the payment of estimated duties.” [Italics added.] In the present case, the estimated duties were paid when the entry was filed.
When the Congress was considering the wording of the Customs Simplification Act of 1953, it was of the opinion that the decided cases did not give a clear meaning to the term “entered.” See Senate Report No. 632 on the Customs Simplification Act of 1953, United States Code, Congressional and Administrative News, 83d Congress, first session, volume 2, pages 2283, 2287. This report refers to the last case before the change in the law — the case of United States v. Mussman & Shafer, Inc., decided by the United States Court of Customs and Patent Appeals on January 14, 1953, C.A.D. 506, in which the Government contended that the term “entry,” “refers only to the filing of the entry document with the collector,” and the importer contended that the goods were not entered until the transaction was complete by the payment of duties and “the issuance of an unconditional delivery permit passing control of the goods to the importer or owner.” The court sustained the position of the importer. What remained to be done in the Mussman & Shafer, Inc., case before the transaction could be completed was the drawing of a sample and the measuring of some plywood. In the case now before the court, nothing remained for the Government to do to the merchandise. It was ready for delivery. Had the Congress wished to incorporate the principle of the Mussman ds Shafer, Inc., case it would have been a simple matter to have lifted the applicable language from the case and said goods shall be entered when “the transaction is complete by the payment of duties and the issuance of an unconditional delivery permit passing control of the goods to the importer or owner.” Instead, it adopted the view that the goods are entered when “any estimated or liquidated duties * * * have been deposited with the appropriate customs officer in the form and manner prescribed by regulations of the Secretary of the Treasury.” [Italics added.]
Pursuant to section 315, Tariff Act of 1930, as amended by the Customs Simplification Act of 1953, the Customs Regulations were amended to incorporate the view urged by the Government in the case of United States v. Mussman & Shafer, Inc., supra. See customs regulation 8.4(d) which states that “Entry is made under * * * a formal consumption entry * * * when the specified form is properly executed and deposited, together with any related documents required by any provision of these regulations to be filed with such form at the time of entry, at the port or station with the customs officer designated to receive such entry papers and any duties or taxes required to be paid at the time of making such entry have been deposited with the customs officer designated to receive such monies. The rate or rates of duty applicable to merchandise entered under any such *64entry shall be the rate or rates in effect when the making of the entry as stated above is completed, except as provided in section 315(a) (2), Tariff Act of 1930, as amended.” [Italics added.]
The words deposited and filed in the regulations are used interchangeably, and it is submitted that the transaction is completed when the necessary documents are filed with the check containing the correct amount of duties due.
Regulation 12.50(a) provides that until an entry has 'been filed in proper form, merchandise shall not be regarded as entered for purposes of quota priority. Conversely, then, when an entry covering-quota merchandise has been filed in proper form, such merchandise shall be regarded as entered for such purposes. This being so, the answer to the question of whether the involved merchandise was entered for consumption within the quota period is made to depend upon a determination as to when the covering entry was filed in proper form, within the meaning of regulation 12.50(a), supra.
Plaintiff contends that the filing was accomplished at the time the entry was submitted to the collector by placing it in the tray designated by that official for such purpose. It appears to be the position of the defendant that, in view of the provisions of customs regulation 12.50(e), supra, the instant entry was not filed until it had been officially accepted by the collector as evidenced by the time-stamp thereon. Defendant argues that official acceptance presupposes official examination and approval; that, therefore, such acceptance could not have taken place when the entry was deposited in the tray, for, at that time, it had not been examined by customs officials for the purpose of determining whether it was in proper form. Defendant cites no authority in support of its position that official acceptance of entries for filing necessarily presupposes official examination and approval.
In a situation like the instant one, where the filing of the entry in proper form effects the entry of the merchandise, the application of defendant’s theory would have the very real effect of taking it out of the control of the importer and placing it within the power of the collector to determine when such merchandise should be regarded as entered. It would make the entry of the merchandise dependent upon such variable factors as the number and efficiency of the customs employees performing the processing function, the volume of business, and the like. In fact, the supervising entry officer at International Airport testified, upon cross-examination, that, dependent upon the volume of business and the number of personnel on duty, a period of 15 minutes to 2 hours might elapse between the time entry papers are deposited in the tray and the time they are stamped by the cashier. This is of particular significance where, as here, a quota is nearing fulfillment and, from the standpoint of the importer attempting to *65enter quota-class merchandise, time is of the essence. I do not think such a result was intended.
Moreover, even under the theory advanced by defendant that there must be a determination as to whether the entry is in proper form prior to acceptance by the collector, I am unable to find any justification for delaying acceptance to the point where the entry is presented to the cashier, for, according to the evidence, under the processing procedure in effect at the collector’s office at International Airport, the foregoing determination is not made by that official, but, rather, is made by the examining entry clerk, who approves or rejects the entry.
It is my opinion that “filed,” as it is used in regulation 12.50(a), is to be given the meaning ordinarily attributed to the word as it relates to documents. A document is “filed” when it is placed in the proper official’s custody by the party charged with such duty, or, as is sometimes stated, when it is delivered for that purpose to the proper official and received by him. The undisputed evidence in this case establishes that the entry covering the instant merchandise was delivered to the office of the collector of customs at International Airport on July 25,1957, and, at a time prior to 4:07 p.m. on that date, placed in the tray designated by that official for the receipt of entries. Since the collector elected to adopt the procedure of having the entries deposited in a tray when they were presented for filing, in lieu of having them handed to a designated official, such deposit constituted receipt by him. Therefore, it would appear that when the entry, together with the accompanying check, was placed in the tray on behalf of plaintiff, it was filed within the contemplation of regulation 12.50(a), supra, for, at that time, it was delivered to the collector for filing and received by him. Inasmuch as the ordinary and accepted meaning of “receive” is synonymous with that of “accept” (see Standard Oil Co. of Indiana v. United States, 164 F. 376, 390), I am of the opinion that the instant entry was accepted by the collector, within the meaning of regulation 12.50 (e), at the time it was received. I, therefore, agree with the plaintiff that, in view of the provisions of regulation 12.50(e), supra, which require that the exact date, hour, and minute of official acceptance be noted on each entry when any tariff-rate quota is nearing fulfillment, the time-stamp should have been placed on the involved entry when it was placed in the tray.
Under the circumstances of this case, I am convinced that the foregoing conclusion is not only legally sound, but is consistent with the spirit of the regulations governing quota merchandise, as exemplified in regulation 12.50 (d), which relates to the filing of entries and withdrawals at the opening of a quota period, and reads, in part, as follows:
* * * All importers who are present to file entries or withdrawals when the quota opens shall he given equal opportunity to do so and, if necessary, special *66arrangements shall be made so that all such entries may be presented at the exact moment of the opening of the quota. * * * All entries and withdrawals so presented in proper form shall be considered to have been presented simultaneously, even though some time may be required for cheeking purposes.
I agree with the plaintiff that this regulation specifically recognizes the time lapse from the moment the entry is presented to the collector until it has been checked, and is careful to preserve any priority right the importer has created, by the act of presenting his entry at the opening of the quota period.
Plaintiff avers and it is not disputed that the entry covering the instant merchandise was in proper form at the time it was filed prior to 4:07 p.m., July 25,1957, the time at which the quota was filled. It is established that the check for estimated duties, though not certified, was secured by bond, and was acceptable to the collector. I am, therefore, of the opinion that the merchandise in issue was entered for consumption prior to the fulfillment of the tariff-rate quota established for such fabrics for the calendar year 1957 and that duty should have been assessed thereon at the rate of 37% cents per pound and 25 per centum ad valorem under paragraph 1109(a), as modified by T.D. 51802.